Citation Nr: 1400147	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 90 percent for service-connected bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to June 1950 and from September 1950 to September 1951.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from July 2010 to August 2012.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested by worse than Level X hearing in the right ear and Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 90 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For an increased-compensation claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between 0% and 100% based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with adequate pre-adjudication notice in August 2012.  Therefore, the 38 U.S.C.A. § 5103 (a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service, private, and VA treatment records.  The Veteran had a July 2013 VA exam that is adequate for rating purposes because the examiner examined the Veteran and provided detailed symptoms of the Veteran's service-connected hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A.

Entitlement to an Increased Rating in Excess of 90%

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. at 509-510 (2007).

In determining the applicable disability ratings, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2013).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's wife reported that the Veteran has hearing diffiluclty including the inability to speak on the phone or in public without her assistance and frequent frustration at his lack of understanding due to hearing loss.

The Veteran was provided a VA audiological examination in July 2013.  The VA examiner later reviewed the Veteran's claims file.  The Veteran reported that he has to ask for repetition in conversations due to hearing difficulty, he has difficulty hearing ticket agents when he travels, and he is unable to understand sermons in church.  Puretone threshold testing was performed, with the following results, in decibels:

Hz
500 
1,000 
2,000
3,000
4,000
Four Frequency Average
R
70
85
90
100
105+
95
L
70
80
105+
105+
105+
99

The VA examiner found that the results were valid.  Speech audiometry revealed speech recognition ability of 36% in the right ear and 16% in the left ear.

The July 2013 VA examination demonstrates that the Veteran has exceptional patterns of hearing impairment as the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000) are 55 decibels or more.  The Board therefore will determine the Veteran's hearing impairment for each ear from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Applying the findings from the July 2013 audiological examination to Table VI, the Veteran's hearing loss in the right ear yields a finding of Level X and hearing loss in the left ear yields a finding of Level XI.  Table VIA yields a finding of Level IX in the right ear and Level X in the left ear.  Where hearing loss is at Level X in one ear and Level XI in the other ear, a 90 percent evaluation is assigned under Table VII.  38 C.F.R. § 4.85.

The Board notes that the record also contains audiological examinations from March 2012 and August 2012.  However, these examinations do not demonstrate hearing loss that is more severe than that demonstrated on the VA examination.   

The Board has taken into consideration the Veteran's complaints and his wife's reports regarding the impact of hearing loss on his daily life.  However, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  In sum, the objective evidence is far more probative of the degree of impairment than the lay evidence.  A rating in excess of 90 percent is therefore not warranted.

The Board has considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, applicable scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71(a) (2013).  There is no evidence that the Veteran's bilateral hearing loss is not contemplated by the rating criteria or presents symptoms not addressed in the rating criteria.  The Veteran's condition also does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 90 percent for service-connected bilateral sensorineural hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


